Citation Nr: 1822002	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased rating for duodenal ulcer disease with gastroesophageal reflux disease (GERD), currently rated as 20 percent from August 27, 2003.

2. Entitlement to service connection for depression and anxiety, to include as secondary to service-connected duodenal ulcer disease with GERD.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes the Veteran initially requested a Board hearing, but subsequently withdrew his hearing request in February 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of  service connection for depression and anxiety, to include as secondary to service connected duodenal ulcer disease with GERD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's duodenal ulcer disease with GERD manifested by no more than continuous moderate manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for duodenal ulcer with GERD have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7399-7305 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The Board must also assess the competence and credibility of lay statements and testimony. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

The Veteran's service-connected duodenal ulcer disease with GERD is rated as 20 percent disabling under Diagnostic Code 7399-7305. 38 C.F.R. § 4.114. In this regard, the primary manifestations of the Veteran's service-connected duodenal ulcer disease with GERD were considered similar to the symptomatology of a duodenal ulcer. 

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20. According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27. For example, Diagnostic Code 7399 is used to identify unlisted digestive system disabilities.

On and after August 27, 2004, the Veteran's duodenal ulcer disease with GERD is rated as 20 percent disabling. In his January 2011 claim, the Veteran sought a higher rating for his duodenal ulcer disease with GERD. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other. A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants. Id.  

Under Diagnostic Code 7305 for a duodenal ulcer, a 20 percent evaluation is warranted for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations. A 40 percent evaluation is warranted for a moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year. A maximum 60 percent evaluation is warranted for a severe duodenal ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 38 C.F.R. § 4.114. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

In making this determination, the Board has considered the competent and credible medical and lay evidence of record. The Board finds that the Veteran's duodenal ulcer disease with GERD does not meet or nearly approximate the criteria for a rating in excess of 20 percent under Diagnostic Code 7305. A review of the evidence of record, to include the VA examinations and treatment records, does not appear to show evidence of moderately severe (but less than severe) duodenal ulcer with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.

Specifically, the medical and lay evidence of record establishes that the Veteran's duodenal ulcer disease with GERD is "moderate" with "continuous moderate manifestations," which is indicative of a 20 percent rating under Diagnostic Code 7305. See 38 C.F.R. § 4.114. These signs and symptoms include abdominal discomfort, nausea, and vomiting. 

During a February 2011 VA examination, the Veteran reported persistent nausea, belching and burping after eating, occasional but momentary "gas pain"" after eating, and a history of nausea, several times daily. A July 14, 2014 examination showed symptoms of persistently recurrent epigastric distress, reflux, regurgitation, episodes of nausea four or more times per year for less than one day, vomiting approximately once per year lasting less than one day, belching, burping after meals, and the use of proton pump inhibitors. 

A November 2016 VA examination indicated persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, four or more sleep disturbances due to reflux per year (of which episodes of symptoms lasted less than one day on average), material weight loss of 11 pounds from baseline weight, four or more episodes of nausea a year (of which episodes lasted less than one day on average), and four or more episodes of vomiting per year (of which episodes lasted less than one day on average). 

Although the Veteran was diagnosed with anemia (during the October 2003 and October 2004 VA examinations and a July 2005 enteroscopy and colonoscopy) and exhibited a material weight loss of 11 pounds from baseline weight on a November 2016 VA examination, a thorough review of the record does not otherwise support a finding of impairment of health. For example, an x-ray from July 2009 showed small duodenal diverticulum and minimal gastroesophageal reflux. A February 2011 examiner indicated that the Veteran had no signs of significant weight loss, malnutrition, or anemia. February 2016 barium swallow results indicated mildly decreased esophageal motility and esophagram showed no abnormalities. In fact, although the November 2016 VA examiner found that the Veteran was not a candidate for routine employment, he indicated that the Veteran was a candidate for sedentary employment. Thus, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent under Diagnostic Code 7305.

Lay reports from the Veteran and his wife of symptoms and history associated with duodenal ulcer with GERD have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with duodenal ulcer with GERD is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the duodenal ulcer with GERD on appeal.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected duodenal ulcer with GERD since August 27, 2003, to include a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra. Consequently, the preponderance of the evidence is against this claim, and it must be denied. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

A rating in excess of 20 percent for service-connected duodenal ulcer with GERD is denied.


REMAND

VA provided a mental health examination for the Veteran in October 2011. The examiner did not diagnose the Veteran with a current mental disorder diagnosis. The examiner determined that the Veteran's depression and anxiety were not found to be present at the level of impairment for an Axis I disorder and that the conditions were not due to or the result of GERD. However, new evidence has been received in the form of VA mental health records and private health care records, which show treatment and diagnoses for depressive disorder and anxiety disorder. A new examination and opinion is needed that addresses this evidence and whether the Veteran's psychiatric disability is related to his military service or duodenal ulcer with GERD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA examination to determine the nature and etiology of any acquired psychiatric disorder. Any and all studies, tests, and evaluations should be performed. The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

After examination of the Veteran and review of the record to include this remand, the examiner should identify all acquired psychiatric diagnoses, if any are present, specifically ruling out or diagnosing anxiety and depression. 

With respect to each diagnosis rendered, the examiner should provide an opinion with respect to whether it is at least as likely as not (a probability of 50 percent or greater) that such psychiatric diagnosis is related to the Veteran's military service.

The examiner should also provide an opinion as to whether the Veteran's psychiatric disability is proximately due to or caused by service-connected duodenal ulcer with GERD; or whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is aggravated by service-connected duodenal ulcer with GERD. Aggravation means a worsening of the disorder beyond the natural progress of the disorder.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is requested to provide a rationale for any opinion provided.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


